Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Schramm on 1/10/22.
The application has been amended as follows: 
1. (Currently amended) A securement apparatus comprising a strap device having a plurality of connected strap members, a spring E-fitting device connected to a first end of said strap device, and a spring E-fitting connected to a second end of said strap device, wherein said apparatus is adapted such that when a securement tension load is placed on at least one of said connected strap members, said securement tension load is reacted by at least one of the spring E-fitting and the spring E-fitting device;
wherein said spring E-fitting device further defines an angular metal plate having a plurality of spring E-fittings welded to a first end of said angular metal plate and a strap reception slot formed in a second end of said angular metal plate.  

Claim 2 has been canceled. 
In claim 3, line 1, “claim 2” has been deleted and –claim 1—inserted therefore. 
In claim 6, line 1, “claim 2” has been deleted and –claim 1—inserted therefore. 

10. (Currently amended) A method of securing an object comprising providing a securement apparatus comprising a strap device having a plurality of connected strap members, a spring E-fitting device connected to a first end of said strap device, and a spring E-fitting connected to a second end of said strap device, removably engaging said securement apparatus to a section of E-track, positioning an object within said strap device, and tightening said securement apparatus against said object such that said object is secured against said section of E-track by said securement apparatus, wherein said tightening causes a securement tension load to be placed on at least one of said connected strap members, and wherein said securement tension load is reacted by at least one of the spring E-fitting and the spring E-fitting device;
wherein said spring E-fitting device further defines an angular metal plate having a plurality of spring E-fittings welded to a first end of said angular metal plate and a strap reception slot formed in a second end of said angular metal plate.  

Claim 11 has been canceled. 
In claim 12, line 1, “claim 11” has been deleted and –claim 10—inserted therefore. 
In claim 15, line 1, “claim 11” has been deleted and –claim 10—inserted therefore.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616